DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment submitted October 28, 2020.  Claims 1, 4, 6, 11 – 12, and 16 – 17 are amended.  Claim 22 is new.  Claims 1 – 22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
The rejection of Claims 4 - 21 under 35 U.S.C. 101 are withdrawn based upon the amendment submitted October 28, 2020.  The changes to the claim language integrate the abstract idea into a practical application of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al., herein after Euliano (U.S. Patent Number 10,521,561 B1) in view of Aaron et al., herein after Aaron (U.S. Publication Number 2015/0127380 A1) further in view of Siedlecki et al., herein after Siedlecki (U.S. Publication Number 2015/0100343 A1).

Claim 1 (Currently Amended): Euliano teaches a system, comprising:
an ingestible signal generator coupled to a medication and configured to generate a body-transmissible signal upon ingestion by a user (column 5, lines 4 – 29 discloses an orally ingestible and biocompatible drug-transporting device with embedded or attached electronic circuits that communicate with the external wireless reader, a signal is received by the reader after ingestion of the capsule indicative of compliance; column 6, lines 4 – 21 discloses an in-link path (the data link from the reader to the tag) and includes synchronization, signaling, address, and tag configuration whereas the out-link (the data link from the tag to the reader) includes GI sensing, pharmaceutical, adherence, signal level, physiological data, biometric identification data, and address information – the out-link channel is a radio frequency signal traveling through both the body and the free space between the body and the antenna of the reader); 

a user device associated with the user, the user device including a processor and a memory (column 5, lines 58 – 61 discloses providing output data to a user device such as a laptop or smartphone enabling real-time upload of medication events to a remote data base or other location, which indicates a processor and memory; column 26, lines 1 – 12 discloses means for storing the recorded data for downloading directly to a PC or other computing device), the processor configured to: 
wirelessly monitor the sensor for the sensor signal (column 4, lines 46 – 62 discloses an external wireless monitor or reader that includes an RF transceiver and one or more antennas; column 26, lines 40 – 57 discloses an uplink/downlink transceiver that wirelessly interconnects mobile devices to the reader); 
in response to the processor not receiving the sensor signal within a predetermined time period, generate a notification (column 18, lines 18 – 29 discloses the tag may be coded with a variety of information including but not limited to data about medication, the patient, the reader or the drug trial, and can have a unique ID that is 
Euliano fails to explicitly teach the following limitations met by Aaron as cited:
send a signal to present the notification to the user (abstract; claim 1 discloses transmitting a first notification to a first remote computer system); 
receive, in response to the presenting, a response to the notification from the user (abstract; claim 1 discloses receiving a response to the notification indicating whether the patient adhered to the medication regimen; Aaron fails to explicitly disclose an indication of why the processor did not receive the message, however this feature is disclosed by Siedlecki and discussed below); 
identify at least one trend associated with the sensor signal and the medication based on the response and a history associated with the medication (Figures 13 - 14,  60, 61; paragraph 12 discloses identify trends in medication adverse events, effectiveness and use; paragraph 119 discloses disease evaluation information displayed by the disease evaluation screen may include a variety of metrics stored within the patient data stored and displayed within various representations such as graphs, tables, reports, and other forms of representation); and 
perform one or more actions based on the response and the at least one trend (Figures 16, 43; paragraph 126 discloses a communication portal screen that includes a message area and an alert area, including urgent and non-urgent alerts; paragraph 128 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Euliano to further include a system and method of increasing medication adherence as disclosed by Aaron.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Euliano in this way to enable healthcare providers to identify patients’ adherence barriers before prescribing, resulting in regimens with a higher probability of patient adherence, increase productivity through efficient monitoring of patients’ medication use between patient visits, improve patient outcomes through individual and population level data on medication effectiveness, and reduce cost through fewer medication adherence related patient hospital readmissions (Aaron:  paragraph 14).
Euliano and Aaron fail to explicitly teach the following limitations met by Siedlecki as cited:
the response including an indication as to why the processor did not receive the sensor signal within the predetermined time period (Figure 10; paragraphs 30 and 100 disclose the system captures and stores the time and date of missed doses of the medication and the primary reason the patient reports for having missed the dose). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Euliano and Aaron to further include a medication adherence system for improving and sustaining patient adherence, compliance, and persistence with a medication plan, regimen, or regime as disclosed by Aaron.


Claim 2 (Original): Euliano, Aaron, and Siedlecki teach the system of claim 1. 
Euliano fails to explicitly teach the following limitations met by Aaron as cited:
wherein the notification includes a first set of responses and the response to the notification is a response selected from the first set of responses (paragraph 138 discloses medication information for a selected patient identifier, where the medication information includes a probability of adherence to the medication; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information), 
the processor of the user device (paragraph 218 discloses a system includes a processor, memory, interconnection element, interface, and storage element) further configured to, in response to receiving the response from the first set of responses:
remove the response from the first set of responses to define a modified first set of responses (paragraph 136 discloses displaying additional or alternative adherence barrier information; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 206 discloses a medication adherence survey 
generate a modified query including the modified first set of responses (paragraph 139 discloses the health care provider interface generates and transmits a notification to a patient interface and may include information descriptive of a change in prescription; paragraph 202 discloses the patient interface associates the selected topic with the message and generates a report that is associated with the selected topic, which may include an adherence summary report); 
present the modified query (paragraph 189 discloses the patient interface is configured to display a message received from one or more health care providers; paragraph 202 discloses other embodiments may display additional or alternative topics); 
receive a selection of a response from the modified first set of responses different from the response from the first set of responses (Figure 59; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 209 discloses a medication adverse event alert screen which includes an adverse event area which is configured to receive input descriptive of an adverse event); and 34  149192533 v1  Attorney Docket No. OTSU-015/01 US 310697-2129 
when the response from the modified first set of responses includes an indication of additional user input, send a signal to present a second set of responses associated with the response from the modified first set of responses (claim 1 discloses transmitting 
The motivation to combine the teachings of Euliano, Aaron, and Siedlecki is discussed in the rejection of claim 1, and incorporated herein.

Claim 3 (Original): Euliano, Aaron, and Siedlecki teach the system of claim 1.  Euliano discloses a system wherein the processor of the user device is further configured to identify a communication associated with the response to the notification, the processor configured to send a signal to present the communication (column 5, lines 13 – 18 discloses the electronic pill can store a patient’s medical history in addition to information about a drug being administered, provide a unique identification number, and implement advanced communication circuits and protocols to reliably transmit data to the external wireless reader).  

Claim 4 (Currently Amended): Euliano teaches an apparatus, comprising:
an antenna (column 4, lines 46 – 62 discloses an electronic sensor in the form of an external wireless monitor or reader that includes an RF transceiver with one or more antennas); 
a memory (column 5, lines 58 – 61 discloses providing output data to a user device such as a laptop or smartphone enabling real-time upload of medication events to a remote data base or other location, which indicates a processor and memory); and 
a processor operatively coupled to the antenna and the memory (column 4, lines 46 – 62; column 5, lines 7 – 18), the processor configured to wirelessly monitor, via the , the sensor configured to transmit the sensor signal upon detection of a body-transmissible signal generated upon ingestion, by the user, of the ingestible signal generator coupled to a medication (Fig 2A, 2B, and 2C; column 4, lines 46 – 62 discloses an electronic sensor in the form of an external wireless monitor or reader that includes an RF transceiver with one or more antennas, and the reader detects the presence of the electronic pill; column 5, lines 4 – 29 discloses an orally ingestible and biocompatible drug-transporting device with embedded or attached electronic circuits that communicate with the external wireless reader, a signal is received by the reader after ingestion of the capsule indicative of compliance and the electronic pill can store a patient’s medical history in addition to detailed information about the drug being administered and implement circuits and protocols to transmit data to the external wireless reader; column 5, lines 58 – 61 discloses providing output data to a user device such as a laptop or smartphone enabling real-time upload of medication events to a remote data base or other location, which indicates a processor and memory; column 6, lines 4 – 21 discloses an in-link path (the data link from the reader to the tag) and includes synchronization, signaling, address, and tag configuration whereas the out-link (the data link from the tag to the reader) includes GI sensing, pharmaceutical, adherence, signal level, physiological data, biometric identification data, and address information – the out-link channel is a radio frequency signal traveling through both the body and the free space between the body and the antenna of the reader), 
the processor configured to, in response to the sensor not receiving the sensor signal within a predetermined time period, generate a notification (column 18, lines 18 – 
Euliano fails to explicitly teach the following limitations met by Aaron as cited:
the processor configured to send a signal to present the notification and receive, in response to the presenting, a response to the notification from the user (abstract; claim 1 discloses transmitting a first notification to a first remote computer system; claim 1 discloses receiving a response to the notification; Aaron fails to explicitly disclose an indication of why the processor did not receive the message, however this feature is disclosed by Siedlecki and discussed below), 
the processor configured to identify at least one trend associated with the sensor signal based on the response (Figures 13 - 14,  60, 61; paragraph 12 discloses identify trends in medication adverse events, effectiveness and use; paragraph 119 discloses disease evaluation information displayed by the disease evaluation screen may include a variety of metrics stored within the patient data stored and displayed within various representations such as graphs, tables, reports, and other forms of representation), 
the processor configured to perform one or more actions based on the response (Figures 16, 43; paragraph 126 discloses a communication portal screen that includes a message area and an alert area, including urgent and non-urgent alerts; paragraph 128 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Euliano to further include a system and method of increasing medication adherence as disclosed by Aaron.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Euliano in this way to enable healthcare providers to identify patients’ adherence barriers before prescribing, resulting in regimens with a higher probability of patient adherence, increase productivity through efficient monitoring of patients’ medication use between patient visits, improve patient outcomes through individual and population level data on medication effectiveness, and reduce cost through fewer medication adherence related patient hospital readmissions (Aaron:  paragraph 14).
Euliano and Aaron fail to explicitly teach the following limitations met by Siedlecki as cited:
the response including an indication as to why the processor did not receive the sensor signal within the predetermined time period (Figure 10; paragraphs 30 and 100 disclose the system captures and stores the time and date of missed doses of the medication and the primary reason the patient reports for having missed the dose).
The motivation to combine the teachings of Euliano, Aaron, and Siedlecki is discussed in the rejection of claim 1, and incorporated herein.


Claim 5 (Original): Euliano, Aaron, and Siedlecki teach the apparatus of claim 4. 
Euliano fails to explicitly teach the following limitations met by Aaron as cited:
 wherein the notification includes a first set of responses and the response to the notification is a selected response from the first set of responses (paragraph 138 discloses medication information for a selected patient identifier, where the medication information includes a probability of adherence to the medication; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information), 
the processor (paragraph 218 discloses a system includes a processor, memory, interconnection element, interface, and storage element) further configured to, in response to receiving the selected response from the first set of responses:
remove the selected response from the first set of responses to define a modified first set of responses (paragraph 136 discloses displaying additional or alternative adherence barrier information; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 206 discloses a medication adherence survey screen which includes user interface elements configured to receive input ranking the importance of each adherence barrier); 
generate a modified query including the modified first set of responses (paragraph 139 discloses the health care provider interface generates and transmits a notification to a patient interface and may include information descriptive of a change in 
send a signal to present the modified query (paragraph 189 discloses the patient interface is configured to display a message received from one or more health care providers; paragraph 202 discloses other embodiments may display additional or alternative topics); 
receive a selection of a response from the modified first set of responses different from the selected response from the first set of responses (Figure 59; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 209 discloses a medication adverse event alert screen which includes an adverse event area which is configured to receive input descriptive of an adverse event); and 35  149192533 v1  Attorney Docket No. OTSU-015/01 US 310697-2129 
when the response from the modified first set of responses includes an indication of additional user input, send a signal to present a second set of responses associated with the response from the modified first set of responses (claim 1 discloses transmitting a second notification to a second computer system, including a second request that the second computer system present an indication of patient adherence).  
The motivation to combine the teachings of Euliano, Aaron, and Siedlecki is discussed in the rejection of claim 1, and incorporated herein.
  
Claim 6 (Currently Amended): Euliano teaches an apparatus, comprising:

a processor operatively coupled to the memory (column 4, lines 46 – 62; column 5, lines 7 – 18), the processor configured to:
monitor a sensor for a sensor signal indicative of ingestion of a substance by a user, the sensor configured to transmit the sensor signal upon detection of a body-transmissible signal generated upon ingestion, by the user, of the ingestible signal generator coupled to a medication (Fig 2A, 2B, and 2C; column 4, lines 46 – 62 discloses an electronic sensor in the form of an external wireless monitor or reader that includes an RF transceiver with one or more antennas, and the reader detects the presence of the electronic pill; column 5, lines 4 – 29 discloses an orally ingestible and biocompatible drug-transporting device with embedded or attached electronic circuits that communicate with the external wireless reader, a signal is received by the reader after ingestion of the capsule indicative of compliance and the electronic pill can store a patient’s medical history in addition to detailed information about the drug being administered and implement circuits and protocols to transmit data to the external wireless reader; column 5, lines 58 – 61 discloses providing output data to a user device such as a laptop or smartphone enabling real-time upload of medication events to a remote data base or other location, which indicates a processor and memory; column 6, lines 4 – 21 discloses an in-link path (the data link from the reader to the tag) and includes synchronization, signaling, address, and tag configuration whereas the out-link (the data link from the tag to the reader) includes GI sensing, pharmaceutical, 
in response to the processor not receiving the sensor signal within a predetermined time period, generate a query including a set of responses (column 18, lines 18 – 29 discloses the tag may be coded with a variety of information including but not limited to data about medication, the patient, the reader or the drug trial, and can have a unique ID that is utilized with a database of other information tagged to each tag ID – any of the readers can store a time-stamped reading of a medication event, and if the tag is not detected, failed compliance can be signaled to the patient or caregiver via input and output signals).
Euliano fails to explicitly teach the following limitations met by Aaron as cited:
send a signal to present the query (abstract; claim 1 discloses transmitting a first notification to a first remote computer system); and 
receive, from the user, in response to presenting the query, an indication of a selection of a response from the set of responses (abstract; claim 1 discloses receiving a response to the notification); and 
identify at least one trend associated with compliance of the user with a therapeutic regimen based on at least one of the response from the set of responses, timing information associated with the response from the set of responses, timing information associated with historical data of compliance of the user with the therapeutic regimen, frequency information associated with the response from the set of responses, 
Euliano and Aaron fail to explicitly teach the following limitations met by Siedlecki as cited:
the response including an indication as to why the processor did not receive the sensor signal within the predetermined time period (Figure 10; paragraphs 30 and 100 disclose the system captures and stores the time and date of missed doses of the medication and the primary reason the patient reports for having missed the dose).
The motivation to combine the teachings of Euliano, Aaron, and Siedlecki is discussed in the rejection of claim 1, and incorporated herein.

Claim 7 (Original): Euliano, Aaron, and Siedlecki teach the apparatus of claim 6. 
Euliano fails to explicitly teach the following limitations met by Aaron as cited:
 wherein the set of responses is a first set of responses, the processor further configured to, in response to receiving the selection of the response from the first set of responses (paragraph 138 discloses medication information for a selected patient identifier, where the medication information includes a probability of adherence to the 
remove the response from the first set of responses to define a modified first set of responses (paragraph 136 discloses displaying additional or alternative adherence barrier information; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 206 discloses a medication adherence survey screen which includes user interface elements configured to receive input ranking the importance of each adherence barrier); 
generate a modified query including the modified first set of responses (paragraph 139 discloses the health care provider interface generates and transmits a notification to a patient interface and may include information descriptive of a change in prescription; paragraph 202 discloses the patient interface associates the selected topic with the message and generates a report that is associated with the selected topic, which may include an adherence summary report); 
send a signal to present the modified query (paragraph 189 discloses the patient interface is configured to display a message received from one or more health care providers; paragraph 202 discloses other embodiments may display additional or alternative topics); 
receive a selection of a response from the modified first set of responses different from the response from the first set of responses (Figure 59; paragraph 155 discloses medication adherence by demographic information which can be further 
when the response from the modified first set of responses includes an indication of additional user input, send a signal to present a second set of responses associated with the response from the modified first set of responses (claim 1 discloses transmitting a second notification to a second computer system, including a second request that the second computer system present an indication of patient adherence).  
The motivation to combine the teachings of Euliano, Aaron, and Siedlecki is discussed in the rejection of claim 1, and incorporated herein.

Claim 8 (Original): Euliano, Aaron, and Siedlecki teach the apparatus of claim 6. 
Euliano fails to explicitly teach the following limitations met by Aaron as cited:
the processor further configured to perform one or more actions based on the response from the set of responses (Figures 16, 43; paragraph 126 discloses a communication portal screen that includes a message area and an alert area, including urgent and non-urgent alerts; paragraph 128 discloses the alert messages may be descriptive of adverse events, low adherence, and status updates).  
The motivation to combine the teachings of Euliano, Aaron, and Siedlecki is discussed in the rejection of claim 1, and incorporated herein.

Claim 9 (Original): Euliano, Aaron, and Siedlecki teach the apparatus of claim 6. Euliano teaches the processor further configured to identify a communication associated with the response from the set of responses, the processor configured to send a signal to present the communication (column 5, lines 13 – 18 discloses the electronic pill can store a patient’s medical history in addition to information about a drug being administered, provide a unique identification number, and implement advanced communication circuits and protocols to reliably transmit data to the external wireless reader).  

Claim 10 (Original): Euliano, Aaron, and Siedlecki teach the apparatus of claim 6. Euliano discloses the processor further configured to store, in a database, the response from the set of responses (column 2, lines 19 – 32; column 5, lines 49 – 61 discloses a reader provides output data to a user interface such as a laptop or smartphone enabling real-time upload of medication events to a remote database).  

Claim 11 (Currently Amended): Euliano, Aaron, and Siedlecki teach the apparatus of claim 6. Euliano teaches an apparatus wherein the predetermined time period is a first predetermined time period (column 18, lines 18 – 29 discloses the tag may be coded with a variety of information including but not limited to data about medication, the patient, the reader or the drug trial, and can have a unique ID that is utilized with a database of other information tagged to each tag ID – any of the readers can store a time-stamped reading of a medication event, and if the tag is not detected, 
store, in a database, the response from the set of responses (column 2, lines 19 – 32; column 5, lines 49 – 61 discloses a reader provides output data to a user interface such as a laptop or smartphone enabling real-time upload of medication events to a remote database).
Euliano fails to explicitly teach the following limitations met by Aaron as cited:
store the indication associated with detection of ingestion of the substance during the second predetermined time period (Figure 61; paragraph 122 discloses a treatment progress evaluation screen which includes a variety of metrics stored within the patient data store and displayed within various representations such as graphs, table and reports, and discloses the patients progress over time; paragraph 210 discloses a missed medication dose alert provided by the patient interface which displays a medication notification that identifies the name, dose, frequency, date, and time of a 
retrieve the response from the set of responses and the indication associated with detection of ingestion of the substance during the second predetermined time period from the database prior to the processor identifying the at least one trend (Figure 59; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 209 discloses a medication adverse event alert screen which includes an adverse event area which is configured to receive input descriptive of an adverse event; the second predetermined time period is disclosed by Euliano and discussed above);
the processor configured to identify the at least one trend based at least in part on the response from the set of responses and the indication associated with detection of ingestion of the substance the second predetermined time period (Figures 13 - 14,  60, 61; paragraph 12 discloses identify trends in medication adverse events, effectiveness and use; paragraph 119 discloses disease evaluation information displayed by the disease evaluation screen may include a variety of metrics stored within the patient data stored and displayed within various representations such as graphs, tables, reports, and other forms of representation; paragraph 218 discloses the computer system includes a processor, memory, interconnection element, an interface, and data storage element; the second predetermined time period is disclosed by Euliano and discussed above).


Claim 22 (New): Euliano teaches a system, comprising: 
an ingestible signal generator coupled to a medication and configured to generate a body- transmissible signal upon ingestion by a user (column 5, lines 4 – 29 discloses an orally ingestible and biocompatible drug-transporting device with embedded or attached electronic circuits that communicate with the external wireless reader, a signal is received by the reader after ingestion of the capsule indicative of compliance; column 6, lines 4 – 21 discloses an in-link path (the data link from the reader to the tag) and includes synchronization, signaling, address, and tag configuration whereas the out-link (the data link from the tag to the reader) includes GI sensing, pharmaceutical, adherence, signal level, physiological data, biometric identification data, and address information – the out-link channel is a radio frequency signal traveling through both the body and the free space between the body and the antenna of the reader); 
a receiver configured to be disposed on the body of the user during use, the receiver including a sensor configured to detect the body-transmissible signal, the receiver further configured to generate and wirelessly transmit a sensor signal based on the body-transmissible signal (column 4, lines 46 – 62 discloses an electronic sensor in the form of an external wireless monitor or reader that includes an RF transceiver with one or more antennas; column 4, line 64 through column 5, line 3 discloses the external reader is in a housing worn by or attached with the patient; column 6, lines 1 – 3 
a user device associated with the user, the user device including a processor and a memory (column 5, lines 58 – 61 discloses providing output data to a user device such as a laptop or smartphone enabling real-time upload of medication events to a remote data base or other location, which indicates a processor and memory; column 26, lines 1 – 12 discloses means for storing the recorded data for downloading directly to a PC or other computing device), the processor configured to: 
wirelessly monitor the sensor for the sensor signal (column 4, lines 46 – 62 discloses an external wireless monitor or reader that includes an RF transceiver and one or more antennas; column 26, lines 40 – 57 discloses an uplink/downlink transceiver that wirelessly interconnects mobile devices to the reader); 
in response to the processor not receiving the sensor signal within a predetermined time period, generate a notification (column 18, lines 18 – 29 discloses the tag may be coded with a variety of information including but not limited to data about medication, the patient, the reader or the drug trial, and can have a unique ID that is utilized with a database of other information tagged to each tag ID – any of the readers can store a time-stamped reading of a medication event, and if the tag is not detected, failed compliance can be signaled to the patient or caregiver via input and output signals). 
Euliano fails to explicitly teach the following limitations met by Aaron as cited:

receive, in response to the presenting, a response to the notification from the user (abstract; claim 1 discloses receiving a response to the notification indicating whether the patient adhered to the medication regimen; Aaron fails to explicitly disclose an indication of why the processor did not receive the message, however this feature is disclosed by Siedlecki and discussed below), 
identify at least one non-compliance trend associated with the sensor signal and the medication based on the response and a history associated with the medication (Figures 13 - 14,  60, 61; paragraph 12 discloses identify trends in medication adverse events, effectiveness and use; paragraph 119 discloses disease evaluation information displayed by the disease evaluation screen may include a variety of metrics stored within the patient data stored and displayed within various representations such as graphs, tables, reports, and other forms of representation), the non-compliance trend associated with the user (Figures 16, 43; paragraph 126 discloses a communication portal screen that includes a message area and an alert area, including urgent and non-urgent alerts; paragraph 128 discloses the alert messages may be descriptive of adverse events, low adherence, and status updates); and 
perform one or more actions to assist in remedying the non-compliance trend based on the response and the at least one trend (paragraph 210 discloses a missed medication dose alert (non-compliance) which also provides educational information to the patient with respect to the missed dose (remedying the non-compliance by providing educational materials; paragraph 211 discloses a medication adherence progress alert 
searching a network including at least one of an internet or one or more trusted sources to identify search results including at least one of a remedial communication or the literature (paragraph 88 discloses a communication network, which may be a public network, such as the internet, and include other public and private networks; paragraph 161 discloses displaying information resulting from one or more research topics provided by the healthcare provider; paragraph 196 discloses the disease library screen includes a search box, where the patient interface locates and displays disease information, in response to receiving input in the search box); 
populating at least one of the memory or one or more databases with the search results (paragraph 106 discloses selected information in the patient history, monitoring, medications, education, and research library field may be populated automatically through a system interface to a health care provider’s electronic health record or other electronic record system); and 
notifying an entity associated with the user about the response to the notification from the user and/or the at least one non-compliance trend (abstract; paragraph 126 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Euliano to further include a system and method of increasing medication adherence as disclosed by Aaron.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Euliano in this way to enable healthcare providers to identify patients’ adherence barriers before prescribing, resulting in regimens with a higher probability of patient adherence, increase productivity through efficient monitoring of patients’ medication use between patient visits, improve patient outcomes through individual and population level data on medication effectiveness, and reduce cost through fewer medication adherence related patient hospital readmissions (Aaron:  paragraph 14).
Euliano and Aaron fail to explicitly teach the following limitations met by Siedlecki as cited:
the response including an indication as to why the processor did not receive the sensor signal within the predetermined time period (Figure 10; paragraphs 30 and 100 disclose the system captures and stores the time and date of missed doses of the medication and the primary reason the patient reports for having missed the dose). 
.

Claims 16 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al., herein after Euliano (U.S. Patent Number 10,521,561 B1) in view of Aaron et al., herein after Aaron (U.S. Publication Number 2015/0127380 A1).

Claim 16 (Currently Amended): Euliano teaches a method, comprising:
monitoring a sensor for a sensor signal indicative of ingestion of a substance by a user (column 2, lines 19 – 23 discloses an electronic drug compliance monitoring system utilizing a pill having an electronic transmission capability and external means for receiving that transmission to sense the presence of the pill in the patient’s body; column 4, lines 46 – 62 discloses an electronic sensor in the form of an external wireless monitor or reader that includes an RF transceiver with one or more antennas, and the reader detects the presence of the electronic pill; column 15, lines 55 – 57 discloses an electronic pill monitors physiological signals inside the body that are typically difficult to mimic outside the body), the sensor configured to transmit the sensor signal upon detection of a body-transmissible signal generated upon ingestion, by the user, of the ingestible signal generator coupled to a medication (Fig 2A, 2B, and 2C; column 4, lines 46 – 62 discloses an electronic sensor in the form of an external wireless monitor or reader that includes an RF transceiver with one or more antennas, and the reader detects the presence of the electronic pill; column 5, lines 4 – 29 discloses an orally ingestible and biocompatible drug-transporting device with 
in response to not receiving, at a processor of a computing device, the sensor signal within a predetermined time period, generating a query including a first set of responses, each response from the first set of responses associated with a different second set of responses (column 18, lines 18 – 29 discloses the tag may be coded with a variety of information including but not limited to data about medication, the patient, the reader or the drug trial, and can have a unique ID that is utilized with a database of other information tagged to each tag ID – any of the readers can store a time-stamped reading of a medication event, and if the tag is not detected, failed compliance can be signaled to the patient or caregiver via input and output signals);

Euliano fails to explicitly teach the following limitations met by Aaron as cited:
sending a signal to present the query (abstract; claim 1 discloses transmitting a first notification to a first remote computer system; claim 1 discloses receiving a response to the notification); 
receiving, from the user, in response to the presenting, an indication of a selection of a response from the first set of responses (paragraph 209); 
sending a signal to present, in response to receiving the response from the first set of responses, the second set of responses associated with the response from the first set of responses (claim 1 discloses transmitting a second notification to a second computer system, including a second request that the second computer system present an indication of patient adherence); and 
receiving, from the user, in response to presenting the second set of responses associated with the response from the first set of responses, a selection of one or more responses from the second set of responses associated with the response from the first set of responses, the one or more responses from the second set of responses including an indication as to why the sensor did not receive the sensor signal within the predetermined time period (Figure 59; paragraph 155 discloses medication adherence 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Euliano to further include a system and method of increasing medication adherence as disclosed by Aaron.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Euliano in this way to enable healthcare providers to identify patients’ adherence barriers before prescribing, resulting in regimens with a higher probability of patient adherence, increase productivity through efficient monitoring of patients’ medication use between patient visits, improve patient outcomes through individual and population level data on medication effectiveness, and reduce cost through fewer medication adherence related patient hospital readmissions (Aaron:  paragraph 14).

Claim 17 (Currently Amended): Euliano and Aaron teach the method of claim 16. 
Euliano fails to explicitly teach the following limitations met by Aaron as cited: 
further comprising: after receiving the selection of the response from the first set of responses (paragraph 138 discloses medication information for a selected patient identifier, where the medication information includes a probability of adherence to the 
removing the response from the first set of responses to define a modified first set of responses (paragraph 136 discloses displaying additional or alternative adherence barrier information; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 206 discloses a medication adherence survey screen which includes user interface elements configured to receive input ranking the importance of each adherence barrier);
generating a modified query including the modified first set of responses (paragraph 139 discloses the health care provider interface generates and transmits a notification to a patient interface and may include information descriptive of a change in prescription; paragraph 202 discloses the patient interface associates the selected topic with the message and generates a report that is associated with the selected topic, which may include an adherence summary report); 
sending a signal to present the modified query (abstract; claim 1 discloses transmitting a first notification to a first remote computer system); 
receiving a selection of a response from the modified first set of responses different from the response from the first set of responses (Figure 59; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 209 discloses a medication adverse event alert screen which includes an 
when the response from the modified first set of responses indicates user intent to provide additional user input, sending a signal to present the second set of responses associated with the response from the modified first set of responses (Figure 59; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 209 discloses a medication adverse event alert screen which includes an adverse event area which is configured to receive input descriptive of an adverse event); and 
when the response from the modified first set of responses includes an indication of additional user input, send a signal to present a second set of responses associated with the response from the modified first set of responses (claim 1 discloses transmitting a second notification to a second computer system, including a second request that the second computer system present an indication of patient adherence).  
The motivation to combine the teachings of Euliano and Aaron is discussed in the rejection of claim 16, and incorporated herein.
  
Claim 18 (Original): Euliano and Aaron teach the method of claim 16. 
Euliano fails to explicitly teach the following limitations met by Aaron as cited: 
further comprising performing one or more actions based on at least one of the response from the first set of responses or the one or more responses from the second 
The motivation to combine the teachings of Euliano and Aaron is discussed in the rejection of claim 16, and incorporated herein.

Claim 19 (Original): Euliano and Aaron teach the method of claim 16. 
Euliano fails to explicitly teach the following limitations met by Aaron as cited: 
further comprising:
identifying a communication associated with at least one of the response from the first set of responses or the one or more responses from the second set of responses (Figures 16, 43; paragraph 126 discloses a communication portal screen that includes a message area and an alert area, including urgent and non-urgent alerts; paragraph 128 discloses the alert messages may be descriptive of adverse events, low adherence, and status updates); and 
sending a signal to present the communication (abstract; claim 1 discloses transmitting a first notification to a first remote computer system; claim 1 discloses receiving a response to the notification).  
The motivation to combine the teachings of Euliano and Aaron is discussed in the rejection of claim 16, and incorporated herein.

Claim 20 (Original): Euliano and Aaron teach the method of claim 16. Euliano teaches a method further comprising storing in a database at least one of the response from the first set of responses or the one or more responses from the second set of responses (column 2, lines 19 – 32; column 5, lines 49 – 61 discloses a reader provides output data to a user interface such as a laptop or smartphone enabling real-time upload of medication events to a remote database).  

Claim 21 (Original): Euliano and Aaron teach the method of claim 16. 
wherein the predetermined time period is a first predetermined time period and the sensor signal is a first sensor signal, the method further comprising:
storing in a database at least one of the response from the first set of responses or the one or more responses from the second set of responses (column 2, lines 19 – 32; column 5, lines 49 – 61 discloses a reader provides output data to a user interface such as a laptop or smartphone enabling real-time upload of medication events to a remote database); 
in response to receiving a second sensor signal indicative of detection of ingestion of the substance within a second predetermined time period, generating an indication (column 5, lines 4 – 29 discloses an orally ingestible and biocompatible drug-transporting device with embedded or attached electronic circuits that communicate with the external wireless reader, a signal is received by the reader after ingestion of the capsule indicative of compliance; column 6, lines 4 – 21 discloses an in-link path (the data link from the reader to the tag) and includes synchronization, signaling, address, and tag configuration whereas the out-link (the data link from the tag to the reader) 
storing the indication in the database (column 2, lines 19 – 32; column 5, lines 49 – 61 discloses a reader provides output data to a user interface such as a laptop or smartphone enabling real-time upload of medication events to a remote database). 
Euliano fails to explicitly teach the following limitations met by Aaron as cited: 
analyzing at least one or more of the stored response from the first set of responses, the stored one or more responses from the second set of responses, or the stored indication (paragraphs 83, 84, and 87).
The motivation to combine the teachings of Euliano and Aaron is discussed in the rejection of claim 16, and incorporated herein.


Claims 12 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aaron et al., herein after Aaron (U.S. Publication Number 2015/0127380 A1) in view of Euliano et al., herein after Euliano (U.S. Patent Number 10,521,561 B1) further in view of Siedlecki et al., herein after Siedlecki (U.S. Publication Number 2015/0100343 A1).

Claim 12 (Currently Amended): Aaron teaches a non-transitory processor-readable medium storing code representing instructions to be executed by a processor 
receive, from the user, in response to the presenting, a selection of a response from the set of responses (paragraph 138 discloses medication information for a selected patient identifier, where the medication information includes a probability of adherence to the medication; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information); 
identify, based on the response from the set of responses, a remedial communication associated with a therapeutic regimen of the substance (paragraph 92 discloses the medication manager component is configured to process patient information requests which include instructions to create, read, update, or delete any patient or medication information in the data store; paragraph 106 discloses a link to treatment progress targets associated with the selected patient identifier); and 
send a signal to present the remedial communication based on the response from the set of responses (paragraph 94 discloses each of the interfaces is configured to provide a user interface to each of the users via the network and computer system, thus presenting the information to the user).  
Aaron fails to explicitly teach the following limitations met by Euliano as cited: 
monitor, for a predetermined time period, a sensor for a sensor signal indicative of ingestion of a substance by a user (column 2, lines 19 – 23 discloses an electronic , the sensor configured to transmit the sensor signal upon detection of a body-transmissible signal generated upon ingestions, by the user, of the ingestible signal generator coupled to the medication (Fig 2A, 2B, and 2C; column 4, lines 46 – 62 discloses an electronic sensor in the form of an external wireless monitor or reader that includes an RF transceiver with one or more antennas, and the reader detects the presence of the electronic pill; column 5, lines 4 – 29 discloses an orally ingestible and biocompatible drug-transporting device with embedded or attached electronic circuits that communicate with the external wireless reader, a signal is received by the reader after ingestion of the capsule indicative of compliance and the electronic pill can store a patient’s medical history in addition to detailed information about the drug being administered and implement circuits and protocols to transmit data to the external wireless reader; column 5, lines 58 – 61 discloses providing output data to a user device such as a laptop or smartphone enabling real-time upload of medication events to a remote data base or other location, which indicates a processor and memory; column 6, lines 4 – 21 discloses an in-link path (the data link from the reader to the tag) and includes synchronization, signaling, address, and tag configuration whereas the out-link (the data link from the tag to the 
in response to the sensor not receiving the sensor signal within the predetermined time period, generating a query including a first set of responses (column 18, lines 18 – 29 discloses the tag may be coded with a variety of information including but not limited to data about medication, the patient, the reader or the drug trial, and can have a unique ID that is utilized with a database of other information tagged to each tag ID – any of the readers can store a time-stamped reading of a medication event, and if the tag is not detected, failed compliance can be signaled to the patient or caregiver via input and output signals); 
send a signal to present the query upon expiration of the predetermined time period (column 4, lines 46 – 62 discloses an electronic sensor in the form of an external wireless monitor or reader that includes an RF transceiver with one or more antennas; column 4, line 64 through column 5, line 3 discloses the external reader is in a housing worn by or attached with the patient; column 6, lines 1 – 3 discloses the user interface and reader are embedded into a single device either on or off the body). 37  149192533 v1  Attorney Docket No. OTSU-015/01 US 310697-2129 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Aaron to further include an electronic drug compliance monitoring system and associated methods that utilize a pill having an electronic transmission capability and external means for receiving that transmission to sense the presence of the pill in the patient’s body or digestive tract as disclosed by Euliano.

Euliano and Aaron fail to explicitly teach the following limitations met by Siedlecki as cited:
the response including an indication as to why the processor did not receive the sensor signal within the predetermined time period (Figure 10; paragraphs 30 and 100 disclose the system captures and stores the time and date of missed doses of the medication and the primary reason the patient reports for having missed the dose). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Aaron and Euliano to further include a medication adherence system for improving and sustaining patient adherence, compliance, and persistence with a medication plan, regimen, or regime as disclosed by Aaron.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Aaron and Euliano in this way to address the root causes of non-compliance of patients, and encourage medication adherence (Siedlecki:  paragraph 5).

Claim 13 (Original): Aaron, Euliano, and Siedlecki teach the non-transitory processor-readable medium of claim 12.  Aaron teaches a medium wherein the set of responses is a first set of responses, the code further comprising code to cause the 
modify the first set of responses to remove the response from the first set of responses to define a modified first set of responses (paragraph 136 discloses displaying additional or alternative adherence barrier information; paragraph 155 discloses medication adherence by demographic information which can be further filtered by patient gender information, patient ethnicity, and patient age information; paragraph 206 discloses a medication adherence survey screen which includes user interface elements configured to receive input ranking the importance of each adherence barrier); 
generate a modified query including the modified first set of responses (paragraph 139 discloses the health care provider interface generates and transmits a notification to a patient interface and may include information descriptive of a change in prescription; paragraph 202 discloses the patient interface associates the selected topic with the message and generates a report that is associated with the selected topic, which may include an adherence summary report); 
send a signal to present the modified query (paragraph 189 discloses the patient interface is configured to display a message received from one or more health care providers; paragraph 202 discloses other embodiments may display additional or alternative topics); 

when the response from the modified first set of responses includes an indication of additional user input, sending a signal to present a second set of responses associated with the response from the modified first set of responses (claim 1 discloses transmitting a second notification to a second computer system, including a second request that the second computer system present an indication of patient adherence).  
The motivation to combine the teachings of Aaron and Euliano is discussed in the rejection of claim 12, and incorporated herein.
  
Claim 14 (Original): Aaron, Euliano, and Siedlecki teach the non-transitory processor-readable medium of claim 12.  Aaron teaches analyze at least one or more of the response from the set of responses or the stored indication to identify a trend (paragraphs 83, 84, and 87).  
Aaron fails to explicitly teach the following limitations met by Euliano as cited: 
wherein the predetermined time period is a first predetermined time period, the code further comprising code to cause the processor to: store the response from the set 
when the sensor signal meets a criterion indicative of detection of ingestion of the substance during a second predetermined time period, generate an indication (column 5, lines 4 – 29 discloses an orally ingestible and biocompatible drug-transporting device with embedded or attached electronic circuits that communicate with the external wireless reader, a signal is received by the reader after ingestion of the capsule indicative of compliance; column 6, lines 4 – 21 discloses an in-link path (the data link from the reader to the tag) and includes synchronization, signaling, address, and tag configuration whereas the out-link (the data link from the tag to the reader) includes GI sensing, pharmaceutical, adherence, signal level, physiological data, biometric identification data, and address information – the out-link channel is a radio frequency signal traveling through both the body and the free space between the body and the antenna of the reader); 
store the indication in the database (column 2, lines 19 – 32; column 5, lines 49 – 61 discloses a reader provides output data to a user interface such as a laptop or smartphone enabling real-time upload of medication events to a remote database).  
The motivation to combine the teachings of Aaron, Euliano, and Siedlecki is discussed in the rejection of claim 12, and incorporated herein.

Claim 15 (Original): Aaron, Euliano, and Siedlecki teach the non-transitory processor-readable medium of claim 12. Aaron teaches a medium wherein the .  

Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 103
Claim 1 and its Dependent Claims:
	The Applicant argues Aaron does not disclose an indication from the user as to why the processor did not receive the sensor signal within the predetermined time period as recited in amended claim 1.  The Examiner respectfully submits new prior art (Siedlecki) was cited for addressing this feature.  Siedlecki discloses a system which captures and stores the time and date of missed doses of the medication and the primary reason the patient reports for having missed the dose (Figure 10; paragraphs 30 and 100), which is interpreted as the indication of why the sensor signal was not received by the processer.  Thus, Applicant’s argument is not persuasive.

Claim 4 and its Dependent Claims:


Claim 6 and its Dependent Claims:
	The response to the Applicant’s argument has been addressed in the response to claim 1 above, and incorporated herein.

Claim 12 and its Dependent Claims:
	The response to the Applicant’s argument has been addressed in the response to claim 1 above, and incorporated herein.

Claim 16 and its Dependent Claims:
	The response to the Applicant’s argument has been addressed in the response to claim 1 above, and incorporated herein.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626